Wheeler, J.
It does not appear .by the record, as counsel suppose, that the cause had been continued at the Spring Term, 1855, before the action taken in the case. If it did so appear, it would be ground for reversing the judgment. There is an entry that the parties appeared and continued the case by consent at the Spring Term, 1854, but no subsequent entry of a continuance appears. The defendant having once appeared, must be deemed to have been in Court, and was bound to take notice of the subsequent proceedings in the cause. We are not aware of any law that required that he should have special notice of the presence of a Judge competent to sit in the case.
There is no error in the judgment, and it is affirmed.
Judgment affirmed.